DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by correspondence with Michael Monaco (Attorney No. 52,041) on March 19, 2021.  



Amendments to the Claims:
This listing of claims will replace all prior versions, and listings, of claims in the application:
1. (Currently Amended) A method for a User Equipment (UE) to select a Relay UE in a cellular communication system, the method comprising:
receiving a plurality of first battery status information from a plurality of Relay UEs, 
wherein each first battery status information includes an estimated time length of residual battery life of a respective Relay UE;
if a congestion is recognized, transmitting a first request signal for requesting additional information about battery status to the plurality of Relay UEs;
as a response to the first request signal, receiving a plurality of second battery status information from the plurality of Relay UEs, 
wherein each second battery status information includes a charging status of the respective Relay UE; 
transmitting a second request signal for requesting additional information about battery status to the plurality of Relay UEs;

wherein each third battery status information includes a change of speed of charging status of the respective Relay UE; and
selecting one of the plurality of Relay UEs based on the first to third battery status information,
wherein the first request signal and the second request signals are distinguished using scrambling sequences initialized with different common identifier.

2. (Original) The method of claim 1, wherein the congestion is recognized if a congestion level received from system information is higher than a threshold value.

3. (Original) The method of claim 1, wherein the congestion is recognized if a number of busy channels monitored in a time interval exceeds p% of a total number of channel in the time interval, and p is a pre-determined value.

4-5. (Cancelled) 

6. (Original) The method of claim 1, wherein if the congestion is not recognized, the one of the plurality of Relay UEs is selected only based on the first battery status information, without requesting the additional information about battery status to the plurality of Relay UEs.

7. (Currently Amended) A User Equipment (UE) configured to select a Relay UE in a wireless communication system, the UE comprising:
a radio frequency (RF) unit; and
a processor, wherein the processor is configured to:
receive a plurality of first battery status information from a plurality of Relay UEs, 

if a congestion is recognized, transmit a first request signal for requesting additional information about battery status to the plurality of Relay UEs,
as a response to the first request signal, receive a plurality of second battery status information from the plurality of Relay UEs, 
wherein each second battery status information includes a charging status of a respective Relay UE, 
transmit a second request signal for requesting additional information about battery status to the plurality of Relay UEs,
as a response to the second request signal, receive a plurality of third battery status information from the plurality of Relay UEs, 
wherein each third battery status information includes a change of speed of charging status of the respective Relay UE, and
select one of the plurality of Relay UEs based on the first to third battery status information,
wherein the first request signal and the second request signals are distinguished using scrambling sequences initialized with different common identifier.

8. (Original) The UE of claim 7, wherein the congestion is recognized if a congestion level received from system information is higher than a threshold value.

9. (Original) The UE of claim 7, wherein the congestion is recognized if a number of busy channels monitored in a time interval exceeds p% of a total number of channel in the time interval, and p is a pre-determined value.

10-11. (Cancelled) 



13. (Previously Presented) The UE of claim 7, wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose t3elephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 39277.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        HB
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462